Citation Nr: 1537863	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  09-49 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess of 10 percent for left lower extremity sensori-motor polyneuropathy.

2.  Entitlement to an increased initial evaluation in excess of 10 percent for right lower extremity sensori-motor polyneuropathy.

3.  Entitlement to an initial compensable evaluation for left carpal tunnel syndrome prior to March 14, 2014. 

4.  Entitlement to an increased evaluation in excess of 10 percent for left carpal tunnel syndrome since March 14, 2014. 

5.  Entitlement to an initial compensable evaluation for right carpal tunnel syndrome prior to March 14, 2014. 

6.  Entitlement to an increased evaluation in excess of 10 percent for right carpal tunnel syndrome since March 14, 2014. 

REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1972 to October 1974.

This matter initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran was granted entitlement to service connection for bilateral lower extremity neuropathy and bilateral carpal tunnel syndrome in a January 2009 rating decision.  Each disability was rated noncompensably disabling.  A rating decision in July 2013 increased the neuropathy ratings to 10 percent each, effective the date of service connection.  A rating decision in March 2015 increased the carpal tunnel syndrome ratings to 10 percent each, effective March 14, 2014, the date of a hearing before the undersigned.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  There are higher maximum ratings and no waiver has been received.  Therefore, the issues are still on appeal.  

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in March 2014.  A transcript of the hearing is associated with the claims file.   

These issues were previously before the Board in July 2014.  The directives of the remand were fulfilled and the case is properly before the board.  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's hearing transcript is located in Virtual VA.  


FINDINGS OF FACT

1.  The Veteran's left lower extremity sensori-motor polyneuropathy was manifested by pain and mild incomplete paralysis of the sciatic nerve.  

2.  The Veteran's right lower extremity sensori-motor polyneuropathy was manifested by pain and mild incomplete paralysis of the sciatic nerve.  

3.  Prior to March 14, 2014, the Veteran's left carpal tunnel syndrome was diagnosed, but only manifested by some numbness with no paralysis. 

4.  Since March 14, 2014, the Veteran's left carpal tunnel syndrome was manifested by mild incomplete paralysis. 

5.  Prior to March 14, 2014, the Veteran's right carpal tunnel syndrome was diagnosed, but only manifested by some numbness with no paralysis.

6.  Since March 14, 2014, the Veteran's right carpal tunnel syndrome was manifested by mild incomplete paralysis. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating for left lower extremity sensori-motor polyneuropathy in excess of 10 percent were not met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).  

2.  The criteria for an initial rating for right lower extremity sensori-motor polyneuropathy in excess of 10 percent were not met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).  

3.  Prior to March 14, 2014, the criteria for an initial compensable rating for left carpal tunnel syndrome were not met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8515 (2015).  

4.  Since March 14, 2014, the criteria for a rating in excess of 10 percent for left carpal tunnel syndrome were not met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8515 (2015).  

5.  Prior to March 14, 2014, the criteria for an initial compensable rating for right carpal tunnel syndrome were not met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8515 (2015).  

6.  Since March 14, 2014, the criteria for a rating in excess of 10 percent for right carpal tunnel syndrome were not met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8515 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As this is an appeal arising from the initial grant of service connection, the notice that was provided in March 2008, before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006).  The Veteran has not argued otherwise.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in October 2008, July 2011, May 2013, and January 2015.  There is no additional evidence that need be obtained.  

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
 
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
 
Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).  

In rating neurological symptoms, the site and character of the injury and the relative impairment in motor function, trophic changes, or sensory disturbances are to be considered.  38 C.F.R. § 4.120.  

Diagnostic Code 8515 provides that a 10 percent rating is warranted for mild incomplete paralysis of the median nerve for either side; a 20 percent rating is warranted for moderate paralysis of the minor side, 30 percent for the major side; a 40 percent rating is warranted for severe incomplete paralysis of the minor side, 50 for the major side; a 60 percent rating is warranted for complete paralysis, the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm, flexion of wrist weakened, pain with trophic disturbances of the minor side, 70 percent for the major side.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  

Diagnostic Code 8520 provides that a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation requires moderate incomplete paralysis of the sciatic nerve; a 40 percent evaluation requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; and, an 80 percent evaluation requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Codes 8520.   

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  The words "moderate," "moderately severe," and "severe" are not defined in the rating schedule and the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  

The Veteran was afforded a VA examination in October 2008.  The claims file was not reviewed.  A pertinent history was recorded.  The examiner noted bilateral upper and lower extremity neuropathy since 2005.  The Veteran stated he noticed a gradual numbness to both hands and that his feet started becoming numb first.  The examination showed no motor or sensory impairment.  Brachioradialis and ankle reflexes were hypoactive bilaterally. The examiner diagnosed bilateral carpal tunnel syndrome, left greater than right, with normal right and left ulnar nerve responses. The examiner stated that sural sensory responses were present but velocities slowed indicating peripheral neuropathy. The right common peroneal nerve showed reduced amplitudes and slowed conduction velocities. The left common peroneal amplitudes were low normal but conductions remained within normal limits.  The right and left tibial nerve responses were normal. The examiner concluded that bilateral upper and lower extremity neuropathy was present, with nerve dysfunction, but no paralysis, neuritis, or neuralgia.  

The Veteran was afforded a VA examination in July 2011. There, his medical records, but not the entire claims file, were reviewed. The examiner noted the Veteran's history of lower extremity numbness. There were no other neurological symptoms. The sensory and motor examinations were normal. The examiner diagnosed mild lower extremity bilateral sensory neuropathy with symptoms of pain.  The examiner noted there were no functional effects.

The Veteran was afforded a VA examination in May 2013.  There, the examiner noted mild paresthesias and/or dysesthesias and mild numbness in the lower extremities.  Strength and reflexes were full.  There was decreased light touch to the foot/toes bilaterally.  There was no upper extremity neuropathy.  The examiner stated the lower extremity neuropathy manifested in mild incomplete paralysis of sciatic nerve bilaterally.  The examiner noted a June 2011 VA outpatient treatment record which showed the Veteran had absent sural sensory responses and distal slowing in the right peroneal nerve.  The examiner concluded these findings were consistent with a distal peripheral neuropathy with primarily sensory changes.  

The Veteran was afforded a VA examination in January 2015. There, the examiner diagnosed carpal tunnel syndrome and diabetic peripheral sensorineuropathy.  The examiner noted moderate paresthesias and/or dysesthesias and numbness in the upper and lower extremities.  Examination showed full muscle and grip strength. All reflexes were 1+ hypoactive.  The sensory examination was normal except for decreased sensation to light touch in foot/toes. The examiner noted dystrophic changes in the great toenails bilaterally. There was bilateral mild incomplete paralysis of the median nerve.  The sciatic nerve was within normal limits.  There was mild incomplete paralysis of the bilateral posterior tibial nerve. All others were within normal limits.  The examiner noted regular walker use and that all electromyography studies were abnormal.  The examiner's impression was absent sural sensory responses and distal slowing in the right peroneal nerve. The examiner concluded these findings were consistent with a distal peripheral neuropathy with primarily sensory changes.  The examiner stated that the Veteran underwent epidural steroidal injections for his lower back condition in September 2014.  The examiner also stated that hand grip was part of the muscle strength exam and was normal.  No tremor or foot dragging (foot drop) was found.  In a February 2015 addendum, the examiner stated that he considered the statements of the Veteran and his spouse, but they did not add to or change his opinion.  

The Veteran also sought treatment at private and VA outpatient facilities.  In a November 2008 VA record, the Veteran complained of numbness.  Neuropathy was diagnosed, but paralysis was absent in all extremities.  Neuritis was absent, but neuralgia was present.  There was no effect on the Veteran's daily activities.  A VA record from October 2009 showed no neurological symptoms.  A November 2009 private record showed right arm neuropathy.  A January 2011 VA record showed paresthesias, burning, pricking, tingling, numbness, and paraplegia, but sensation was intact.  A May 2011 VA record had similar findings.  

The Veteran and his wife submitted lay statements and testimony in the March 2014 videoconference hearing.  There, they described the Veteran's symptoms such as numbness, tingling, leg swelling, and foot drops.  They also described his treatment which included medication and epidurals.  They are competent but not always credible to describe these symptoms as they are something they have personally experienced, but some described symptoms are contradicted by the medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  For example, there is no medical evidence of tremors or foot drop in the record.  

There is no evidence which would warrant an increased rating for lower extremity neuropathy.  The Veteran has some numbness and tingling, but either no paralysis or, at worst, mild incomplete paralysis.  Motor examinations were within normal limits and there were no functional effects from the disability.  The examiner noted the changes were primarily sensory.  There is no evidence of symptoms worse than mild incomplete paralysis.  Therefore, Board cannot grant a rating in excess of 10 percent for lower extremity neuropathy.  

Prior to March 14, 2014, the date of the hearing noting that his symptoms were worse, there is no evidence that warranted a compensable rating for carpal tunnel syndrome.  In October 2008, the examiner diagnosed bilateral carpal tunnel syndrome, left greater than right, with normal right and left ulnar nerve responses.  There was no upper extremity neuropathy.  A November 2009 private record showed right arm neuropathy.  A June 2011 VA outpatient treatment record showed the Veteran had absent sural sensory responses and distal slowing in the right peroneal nerve.  There is no evidence of incomplete paralysis or any functional effect.  Therefore, the Board cannot grant a compensable rating prior to March 14, 2014.  The first objective manifestations were clinically established after that date.

In the March 2014 hearing, the Veteran and his spouse testified to the Veteran's symptoms from his carpal tunnel syndrome, noting his hand falling asleep, swelling, and difficulty unscrewing and pulling.  Subsequent examination in January 2015 showed moderate paresthesias and/or dysesthesias and numbness in the upper and lower extremities and bilateral mild incomplete paralysis of the median nerve.  There is no evidence of worse symptoms, such as tremors or foot drop.  Therefore, the Board cannot grant a rating in excess of 10 percent for the period since March 14, 2014.  

Staged ratings, other than those assigned herein, are inapplicable as the Veteran's symptoms are unchanged during other periods on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The discussion above reflects that the symptoms of the Veteran's neuropathy and carpal tunnel syndrome are contemplated by the applicable rating criteria.  The effects of his disability, including pain, numbness, tingling and mild incomplete paralysis, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

As the preponderance of the evidence is against the claims the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  


ORDER
Entitlement to an increased initial evaluation in excess of 10 percent for left lower extremity sensori-motor polyneuropathy is denied.

Entitlement to an increased initial evaluation in excess of 10 percent for right lower extremity sensori-motor polyneuropathy is denied.

Entitlement to an initial compensable evaluation for left carpal tunnel syndrome prior to March 14, 2014 is denied. 

Entitlement to an increased evaluation in excess of 10 percent for left carpal tunnel syndrome since March 14, 2014 is denied. 

Entitlement to an initial compensable evaluation for right carpal tunnel syndrome is denied.

Entitlement to an increased evaluation in excess of 10 percent for right carpal tunnel syndrome since March 14, 2014 is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


